DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: para 0010 is confusing because it calls for the “effective depth of a coal seam” to be 100-300m and also for the “maximum effective depth” to be 3.5m.  It appears the coal seam thickness is 3.5m.  Para 0023, “manly” appears as if it should be –mainly--.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because they improperly embrace both apparatus and process. Claim 1 line 5 “is used” appears to be invoking a method step in a system’s claim.  Claim 1 line 6 “processes” appears to be invoking a method step in a system’s claim.  Claim 1 line 7, “are converted” appears to be invoking a method step.  Claim 1 line 8, “transmitted” appears to be invoking a method step.  Claim 1 line 10, “are calculated” appears to be invoking a method step.  Claim 1 line 14, “is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguously constructed and indeterminate in scope because it purport to claim both a system and method of using or practicing the system in a single claim.
Claim 1 line 5 “is used” appears to be invoking a method step in a system’s claim.  Claim 1 line 6 “processes” appears to be invoking a method step in a system’s claim.  Claim 1 line 7, “are converted” appears to be invoking a method step in a system’s claim.  Claim 1 line 8, “transmitted” appears to be invoking a method step in a system’s claim.  Claim 1 line 10, “are calculated” appears to be invoking a method step in a system’s claim.  Claim 1 line 14, “is used” appears to be invoking a method step in a 
Claim 1 is confusing because at lines 8-10, it is unclear what system is used to “determine a depth that a signal transmitted by a controllable vibrations source reaches according to wave energy consumption.” 
Claim 1 lines 15,16 call for “a depth of a filler …stereo signal transmitted” ; claim 1 line 8 calls for “a depth that a signal transmitted”; it is unclear if and how they are related.
Claim 2 is confusing because it calls for the “effective depth of a coal seam” to be 100-300m and also for the “maximum effective depth” to be 3.5m.  It appears the coal seam thickness is 3.5m.
Claim 3 line 3, “the entire coal seam” lacks clear antecedent basis.
Claim 4 line 4, “the coal seam” lacks clear antecedent basis.
Claim 5 line 4 calls for “an underground gob area”; claim 5 line 2 calls for “a coal mine gob area”; it is unclear if and how they are related.
Claim 5 line 6 calls for “transmitted wave signals”; claim 5 line 5 calls for “reflected wave signals”; it is unclear if and how they are related.
Claim 5 line 8 calls for “a depth … signal reaches”; Claim 1 lines 15,16 call for “a depth of a filler …stereo signal transmitted” ; claim 1 line 8 calls for “a depth that a signal transmitted”; it is unclear if and how they are all related.
Claim 5 line 6 calls for “transmitted wave signals”; claim 5 line 5 calls for “reflected wave signals”; claim 1 line 19 calls for “reflected waves”; it is unclear if and how they are related.

Claim 6 line 17 calls for “the received reflected wave signals”; claim 6 line 15 calls for “the reflected waves”; it is unclear if and how they are related.
Claim 6 is confusing because it is unclear if testing heights of fillers is one in the same as thickness of fillers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Upon considering the Wands factors (MPEP 2164.01), it has been determined that there was insufficient direction and guidance in the specification to enable one of ordinary skill in the art to make and use the invention as 
Is it thru ground information processing system (1) receiving electrical signals from ground monitoring system (3)?  The ground monitoring system (3) receiving reflected wave signals that was generated by ground vibration source control system (2) transmitting a vibration wave to the filler?
It has been determined that there was insufficient direction and guidance in the specification to enable one of ordinary skill in the art to make and use the invention as claimed without  undue experimentation.  For example, how “the fillers are compacted under an initial pressure of 2Mpa?”.  At Table 1, para 0040, there is an initial filling of 2.98m in height of fillers in the goaf area that is then compacted under an initial pressure of 2MPa (exactly how the compaction is done?).  Table 1 appears to show several more iterations (4 more additional times).  Does this mean the “same lift” is compacted four more times until its determined to be stable?  Each additional compaction phase is under what kind of a pressure?   Is the repeated compaction performed at 2MPa pressure until the filler becomes stabilized?
How does one determine “the thickness of the filler” after compaction?  Is it thru ground information processing system (1) receiving electrical signals from ground monitoring system (3)?  The ground monitoring system (3) receiving reflected wave signals that was generated by ground vibration source control system (2) transmitting a vibration wave to the filler?

Re claim 6, it has been determined that there was insufficient direction and guidance in the specification to enable one of ordinary skill in the art to make and use the invention as claimed without  undue experimentation.  For example, how “the fillers are compacted under an initial pressure of 2Mpa?”.  At Table 1, para 0040, there is an initial filling of 2.98m in height of fillers in the goaf area that is then compacted under an initial pressure of 2MPa (exactly how the compaction is done?).  
Re claim 6, how does one determine “the thickness of the filler” after compaction.  Is it thru ground information processing system (1) receiving electrical signals from ground monitoring system (3)?  The ground monitoring system (3) receiving reflected wave signals that was generated by ground vibration source control system (2) transmitting a vibration wave to the filler?
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
3/11/2022